 Case 1:18-cv-01359-MN Document 84 Filed 09/09/19 Page 1 of 2 PageID #: 2188




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

 INTUITIVE SURGICAL, INC. and                          )
 INTUITIVE SURGICAL OPERATIONS,                        )
 INC.,                                                 )
                                                       )
                  Plaintiffs,                          )
                                                       )
          v.                                           ) C.A. No. 18-1359-MN
                                                       )
 AURIS HEALTH, INC.,                                   )
                                                       )
                  Defendant.                           )


   NOTICE OF WITHDRAWAL OF SONAL N. MEHTA AS COUNSEL OF RECORD

        PLEASE TAKE NOTICE that, pursuant to D. Del. LR 83.7, the appearance of Sonal N.

Mehta is hereby withdrawn as counsel of record for Plaintiffs Intuitive Surgical, Inc. and

Intuitive Surgical Operations, Inc. (“Plaintiffs”) in this matter.

        The law firms of Durie Tangri and Shaw Keller LLP will continue and remain counsel of

record in this action for Plaintiffs. As such, this withdrawal will not materially affect the Plaintiffs’

interests or interfere with these proceedings.

        Accordingly, Ms. Mehta also requests that she be removed from the Notice of Electronic

Filing and all other service lists in this matter.
Case 1:18-cv-01359-MN Document 84 Filed 09/09/19 Page 2 of 2 PageID #: 2189




                                      /s/ David M. Fry
                                      Karen E. Keller (No. 4489)
                                      David M. Fry (No. 5486)
                                      SHAW KELLER LLP
                                      I.M. Pei Building
                                      1105 North Market Street, 12th Floor
OF COUNSEL:                           Wilmington, DE 19801
Daralyn J. Durie                      (302) 298-0700
Sonal N. Mehta                        kkeller@shawkeller.com
Laura E. Miller                       dfry@shawkeller.com
Vera Ranieri                          Attorneys for Plaintiffs
Eneda Hoxha
DURIE TANGRI LLP
217 Leidesdorff Street
San Francisco, CA 94111
(415) 362-6666

Frank A. DeCosta, III
Jacob A. Schroeder
FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
901 New Yorke Ave.
Washington, DC 20001
(202) 408-4039

Dated: September 9, 2019
